Case 6:19-cv-00537-ADA Document 23-2 Filed 01/21/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
WACO DIVISION

SOLAS OLED LTD.,
Plaintiff, Civil No. 6:19-CV-00537
v. JURY TRIAL DEMANDED
APPLE INC.,
Defendant.

 

 

DECLARATION OF MARK ROLLINS IN SUPPORT OF DEFENDANT
APPLE INC.’S MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)

1, Mark Rollins, hereby declare and state as follows:

I I am over 18 years of age and competent to make this declaration. If called to
testify as a witness in this matter, | could and would testify truthfully to each of the statements in
this declaration.

2. I am employed as a Finance Manager at Apple Inc. (“Apple”) in Sunnyvale,
California. I have been employed by Apple since 2019.

3. I provide this declaration in support of Apple’s Motion to Transfer Venue Under
28 U.S.C. § 1404(a) to the Northern District of California (“NDCA”) filed in the above-
captioned case. Unless otherwise indicated below, the statements in this declaration are based
upon my personal knowledge, my review of corporate records maintained by Apple in the
ordinary course of business, and/or my discussions with Apple employees. If called to testify as

a witness, | could and would competently do so under oath.
Case 6:19-cv-00537-ADA Document 23-2 Filed 01/21/20 Page 2 of 5

4. I understand that the NDCA includes Alameda, Contra Costa, Del Norte,
Humboldt, Lake County, Marin, Mendocino, Monterey, Napa, San Benito, San Francisco, San
Mateo, Santa Clara, Santa Cruz, and Sonoma counties.

3: Apple is a California corporation and was founded in 1976. Apple is a global
business headquartered in Cupertino, California.

6. Apple’s management and primary research and development, and marketing
facilities are located in or near Santa Clara Valley of California, including cities such as
Cupertino and Sunnyvale. The primary operation, marketing, sales, and finance decisions for
Apple also occur in or near Cupertino, and Apple business records related to product revenue are
located there. As of January 2020, Apple has more than 35,000 employees who work in or near
its Cupertino headquarters.

7. I understand that Solas OLED Ltd. (“Solas”) filed the above-captioned patent
infringement lawsuit against Apple in the United States District Court for the Western District of
Texas (“WDTX”). I understand that in its Complaint, Solas identified certain Apple products
“with organic light-emitting diode (‘OLED’) displays” (the “Accused Technology”). Complaint
q 6.

8. I understand that in its Complaint, Solas identified the following list of accused
products: iPhone, Apple Watch, and MacBook Pro. Complaint § 6. I also understand that in its
Preliminary Infringement Contentions, Solas identified a more specific list of accused products:
“MacBook Pro with OLED Touch Bar,” “iPhone X,” “iPhone Xs,” “iPhone Xs Max,” “iPhone
11 Pro,” “iPhone 11 Pro Max,” “Apple Watch,” “Apple Watch Series 1,” “Apple Watch Series
2,” “Apple Watch Series 3,” “Apple Watch Series 4,” and “Apple Watch Series 5” (collectively

referred to as “Accused Products”). Disclosure of Preliminary Infringement Contentions § 1.B.
Case 6:19-cv-00537-ADA Document 23-2 Filed 01/21/20 Page 3 of 5

9. Based on my review of the Declaration of Shihchang Chang (Senior Director in
the Panel, Process, and Optics (PPO) Thin-Film Transistor (TFT) group at Apple) submitted in
support of Apple’s Motion to Transfer, I understand that the Accused Products contain OLED
displays supplied by Tianma Micro-electronics Co. (China), Samsung Display Co., Ltd. (Korea),
LG Display (Korea), and Japan Display (Japan).

10. [ understand from the Complaint that Solas alleges that the Accused Products
infringe U.S. Patent No. 6,072,450 (“the *450 patent”), U.S. Patent No. 7,446,338 (“the °338
patent”), and 7,573,068 (“the °068 patent’).

11. | To the extent Apple sells or has sold the Accused Products in the United States,
the Accused Products are or were sold in a similar manner nationwide.

12. | Apple employees with knowledge of the marketing, licensing and sales of the
Accused Products work in or near Santa Clara Valley. Electronic and paper records of their
work, along with Apple business records related to product and service revenue, are located in or
near Santa Clara Valley.

13. As of the date of this declaration, Apple operates over 270 retail stores in the
United States, more than 50 of which are in California, including 19 stores in the NDCA.

14. Apple has two retail stores in Austin, two retail stores in San Antonio, and one
retail store in El Paso, located in the WDTX. I am not aware of any retail employee in these
retail stores who was ever involved in the research, design, development, or marketing of the
Accused Technology.

15. Apple has non-retail offices in Austin and Lockhart, Texas (located in the

WDTX) and Dallas and Garland, Texas (located in the Northern District of Texas). To the best
Case 6:19-cv-00537-ADA Document 23-2 Filed 01/21/20 Page 4of5

of my knowledge, however, Apple employees with relevant information relating to the Accused
Technology for marketing, licensing, and financials are located in the NDCA.

16. | The Apple employees whom Apple expects will be willing witnesses and who
have knowledge relevant to marketing, licensing or financials are myself, Thomas Boger,
Francesca Sweet, Eric Jue, and Leo Merken. Mr. Boger, Ms. Sweet, Mr. Jue, Mr. Merken, and I
all work in or near Santa Clara Valley.

17. Thomas Boger (Senior Manager of Product Marketing for Mac and iPad) has
knowledge of how and in what instances Apple has marketed the Accused Technology in the
accused MacBook Pro products. Mr. Boger and his team members are located in the NDCA.
None are located in Texas.

18. Francesca Sweet (Manager, Worldwide iPhone Product Marketing) has
knowledge of how and in what instances Apple has marketed the Accused Technology in the
accused iPhone products. Ms. Sweet and her team members are located in the NDCA. None are
located in Texas.

19. Eric Jue (Product Line Manager for Apple Watch) has knowledge of how and in
what instances Apple has marketed the Accused Technology in the accused Apple Watch
products. Mr. Jue and his team members are located in the NDCA. None are located in Texas.

20. Leo Merken (Senior Counsel of Products Law Group) is knowledgeable about
licensing of intellectual property, including patent rights, by and to Apple.

21. Tam knowledgeable about Apple’s sales and financial information concerning the
Accused Products. Sales and financial documents for the Accused Products are located near

Santa Clara Valley. I work and live in Santa Clara Valley.
Case 6:19-cv-00537-ADA Document 23-2 Filed 01/21/20 Page 5of5

I declare under penalty of perjury that the foregoing is true and correct to the best of my
knowledge and that this declaration was executed this 21*' day of January 2020, in Sunnyvale,

California.

   

 

Mark Rollins |

WEST\288825940.1
